Case 2:20-cv-00630-JMS-DLP Document 51-1 Filed 01/04/21 Page 1 of 6 PagelD #: 1081

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF INDIANA

TERRE HAUTE DIVISION
PATRICK R. SMITH and BRANDON S. HOLM, )
Plaintiffs,
Vv. No. 2:20-cv-00630-JMS-DLP
JEFFREY A. ROSEN, et al, 5
Defendants.

Third Declaration of T.J. Watson
1, T.J. W atson, declare the following:

1. I am currently employed by the Bureau of Prisons (BOP) as the Complex Warden at the
Federal Correctional Complex located in Terre Haute, Indiana (FCC Terre Haute), a
position I have held since November 11, 2018. I have been employed by the BOP in
areas of increasing responsibility since 1995.

2. The statements I make hereinafter are made on the basis of my review of the official files
and records of the BOP, my own personal knowledge, or on the basis of information
acquired by me through the performance of my official duties. This declaration
supplements the December 5, 2020 declaration (ECF No. 28-1), and December 7, 2020
supplemental declaration (ECF No. 33-1) I submitted in this matter.

3. The BOP, under the supervision of the United States Marshals Service, is responsible for
implementing federal death sentences. See 18 U.S.C. § 3596(a); 28 C.F.R. Part 26.

4, Currently, executions of the following inmates are scheduled to occur on the following
dates: Lisa Montgomery on January 12, 2021; Cory Johnson on January 14, 2021; and

Dustin Higgs on January 15, 2021.
Case 2:20-cv-00630-JMS-DLP Document 51-1 Filed 01/04/21 Page 2 of 6 PagelD #: 1082

10.

I am aware that Plaintiffs in this matter seek a preliminary injunction that postpones all
executions at FCC Terre Haute until Defendants can demonstrate that the executions do
not create a substantial risk that Plaintiffs and other inmates will contract COVID-19.
(ECF No. 48).

I previously provided declarations in this matter detailing the COVID-19 related
precautions put in place by the BOP generally, and FCC Terre Haute specifically. (ECF
Nos. 28-1, 33-1).

Those precautions still remain in place. Additionally, the BOP and FCC Terre Haute have
taken further steps to combat COVID-19.

The BOP is working with the Centers for Disease Control and Prevention (CDC) and a
public-private partnership established by the federal government, known as Operation
Warp Speed (OWS), to ensure the BOP remains prepared to receive the COVID-19
vaccine as soon as it becomes available. As of December 30, 2020, the vaccine had been
delivered to multiple BOP facilities, including FCC Terre Haute. OWS helped determine
priorities for vaccination, which BOP is currently implementing. Vaccinating staff and
inmates protects staff members, inmates at the facility, and the community.

To date, FCC Terre Haute has provided the first round of the vaccine to 206 staff and 355
inmates, out of a total of approximately 709 staff members and 2228 inmates. The
Plaintiffs were not among those inmates initially given the vaccination because they are
not medically in a high risk category.

I am aware that Plaintiffs suggest several other precautionary measures, including testing
all FCC Terre Haute staff members who will be assisting in the execution before they

begin that work; requiring those staff members to quarantine for 14 days before returning
Case 2:20-cv-00630-JMS-DLP Document 51-1 Filed 01/04/21 Page 3 of 6 PagelD #: 1083

11.

12.

to their regular duties within the prison; and requiring testing of all visitors prior to
participating in execution-related activities, |
The BOP follows CDC guidance on screening and testing strategies. After extensive
review of the most appropriate mitigation strategies, BOP concluded that requiring all
staff to undergo entrance screening, socially distance as possible, wear face coverings
when in close contact to others, and don additional appropriate personal protective
equipment as warranted in a given environment were more effective and efficient
strategies than mandating routine testing of all staff across the agency. Such routine
testing would unnecessarily divert valuable testing resources away from other needed

populations and, due to turnaround times for results, would be ineffective as a general

. screening tool. However, testing resources are available forall staff on a voluntary basis,

through identification of community testing sites, individual institutional partnerships
with local public health services, and - where local resources are less available - via a
nationwide contract between the BOP and a national, high-volume testing laboratory.
To protect the safety of staff and inmates, FCC Terre Haute follows the procedures
outlined in my prior declarations (ECF Nos. 28-1, 33-1), including requiring staff to
wear masks, conducting temperature checks and COVID-19 screening, educating staff
regarding the importance of staying home if they are feeling ill, requiring them to self-
report any COVID-19 exposure (known or suspected) as well as any positive COVID-19
test, requiring staff to stay home in accordance with CDC guidelines if they test positive
for COVID-19, and as much as possible, staff gre being assigned to the same posts and
are not rotating positions. Staff who are responsible for processing witnesses through
security checkpoints during executions are required to wear fit-tested N95 masks, face

shields, gloves, and surgical gowns.
Case 2:20-cv-00630-JMS-DLP Document 51-1 Filed 01/04/21 Page 4 of 6 PagelD #: 1084

13.

14,

Requiring FCC staff members who assist in an execution to quarantine for 14 days prior
to returning to their regular duties would not be feasible. Approximately 70 or more FCC
Terre Haute staff have functions related to execution events (as explained in prior
declarations, most of the staff functions require only brief, if any, interaction between
FCC staff and individuals from outside the FCC). Requiring that number of staff to
quarantine for two weeks would severely reduce the ability of the institution to staff all
necessary positions. This is especially true while the institution is on modified operations
due to COVID-19. A reduction in staffing of the magnitude Plaintiffs suggest would
further burden staff members, and potentially jeopardize the safety, security, and orderly
operation of the institution. Many of the staff members who have functions related to
execution events have specialized security related training. Their presence at the
institution is crucial in maintaining institution security. For example, many of the staff
responsible for administering temperature and symptom screening for individuals
entering the grounds, are also medical staff at the institution. A requirement for those
staff to quarantine for 14 days would undermine the ability of the medical department to
meet the health and safety needs of the inmate population.

Moreover, requiring staff who work at executions to quarantine for 14 days does not
seem particularly tailored to preventing the spread of COVID-19. There is no question
that unfortunately COVID-19 has spread to both inmates and staff at FCC Terre Haute,
despite the many precautions the BOP has taken. See data at
https://www.bop.gov/coronavirus/. But throughout the country, prisons where
executions are not conducted have experienced the spread of COVID-19, some of them
with much higher numbers of cases than FCC Terre Haute. See

https://www.bop.gov/coronavirus/. Additionally, the county in which FCC Terre Haute
Case 2:20-cv-00630-JMS-DLP Document 51-1 Filed 01/04/21 Page 5 of 6 PagelD #: 1085

15.

is located is experiencing the increased spread of COVID-19!, just like communities all
over the country and world. As the Court noted in its December 8, 2020 Order Denying
Motion for Preliminary Injunction, it appears much more plausible that staff and inmates
at FCC Terre Haute are experiencing the spread of COVID-19 due to increase in
community, rather than from execution events. ECF No. 37 at 14. Therefore, it would
not be prudent or feasible to require a 14 day quarantine for FCC staff assisting in
execution events,

Requiring testing of all visitors prior to an execution is also not feasible. Many visitors
are traveling from out of town and arrive only shortly before an execution, thus not
allowing time for lab testing. Some visitors are legal or spiritual advisors, as well as
members of the media and witnesses whose presence is authorized by 28 C.F.R. § 26.4.
Therefore, rather than imposing testing requirements on such individuals, precautions are
taken as described in my prior declarations (ECF Nos. 28-1, 33-1), including
administering temperature checks and COVID-19 screening; requiring masks and
providing them if a visitor does not have one; providing full personal protective
equipment (PPE) to include face shields, gowns, and gloves if desired; where possible,

practicing social distancing, consistent with CDC guidelines.

 

' See https://oig.justice.gov/coronavirus. By selecting “visit dashboards” then the “facility case trends” tab, and
using the scroll function to select a specific BOP institution, the user can find a graph showing the number of
inmates or staff with lab-confirmed and open cases at a particular complex or facility on a particular day. This
website cites the aforementioned BOP website as the source of this data. The website also provides a graph
reflecting the total number of individuals reported by the county.where the BOP facility is located as having a
confirmed COVID-19 case.
Case 2:20-cv-00630-JMS-DLP Document 51-1 Filed 01/04/21 Page 6 of 6 PagelD #: 1086

I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

correct. Executed this ‘/ day of January, 2021.
/] A thon >
T.J. ‘Watson
Federal Bureau of Prisons
